DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a terminal apparatus, comprising: a monitor unit configured to monitor a first physical downlink control channel (PDCCH) candidate with aggregation level 8 and a second PDCCH candidate with aggregation level 16 in a control resource set (CORESET) mapped to one orthogonal frequency division multiplexing (OFDM) symbol; and a receiver configured to receive a physical downlink shared channel (PDSCH), which is scheduled by a PDCCH detected in the first PDCCH candidate, by assuming that a symbol of the PDSCH is mapped to a resource element that is not overlapping the second PDCCH candidate, wherein: the PDSCH overlaps the second PDCCH candidate in frequency domain, a smallest index of a first plurality of control channel elements (CCEs) that constitute the first PDCCH candidate is identical to a smallest index of a second plurality of CCEs that constitute the second PDCCH candidate.
Applicant’s independent claim 1 recites, inter alia, “monitor a first physical downlink control channel (PDCCH) candidate with aggregation level 8 and a second PDCCH candidate with aggregation level 16 in a control resource set (CORESET) … by assuming that a symbol of the PDSCH is mapped to a resource element that is not overlapping the second PDCCH candidate, wherein: the PDSCH overlaps the second PDCCH candidate in frequency domain, a smallest index of a first plurality of control channel elements (CCEs) that constitute the first PDCCH candidate is identical to a smallest index of a second plurality of CCEs that constitute the second PDCCH candidate, and each of a third plurality of CCEs constituting the CORESET includes six contiguous Resource Element Groups (REGs) in the frequency domain”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggest by the prior art.
Independent claim 2 is interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1-2 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 03/07/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon et al. (US 2020/0204311) teaches method for configuring and transmitting PDCCH and PDSCH.
Vilaipornsawai et al. (US 2020/0008231) teaches single/multiple DCIs for network coordination schemes.
Jiao et al. (US 2020/0119865) teaches method of flexible configuration of control channel parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413              

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413